DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on January 10, 2022, Applicant cancelled claim 1.
Applicant added new claims 2-21.
Currently, claims 2-21 are under examination.

Claim Objections
Claims 3-5, 7, 8, 11-13, 18, 19, and 21 are objected to because of the following informalities:  
	In regards to claim 3, lines 2-3, “a proximal direction” should be changed to “the proximal direction”.
	In regards to claim 3, line 3, “rotational movement” should be changed to “the rotational movement”.
	In regards to claim 4, lines 1-2, “a proximal direction” should be changed to “the proximal direction”.
	In regards to claim 4, line 2, “rotational movement” should be changed to “the rotational movement”.
	In regards to claim 5, line 2, “axial movement” should be changed to “the axial movement”.
	In regards to claim 7, line 2, “the head” should be changed to “a head”.
	In regards to claim 8, line 2, “the point” should be changed to “a point”.
	In regards to claim 11, lines 3-4, “of the needle shield in a distal direction” should be changed to “of the needle shield in the distal direction”.
	In regards to claim 12, line 2, “a main body” should be changed to “the main body”.
	In regards to claim 13, line 2, “a proximal direction relative to the main body, causes” should be changed to “the proximal direction relative to the main body causes”.
	In regards to claim 18, line 3, “rotational movement” should be changed to “the rotational movement”.
	In regards to claim 19, lines 2-3, “a distal direction” should be changed to “the distal direction”.
	In regards to claim 19, line 3, “rotational movement” should be changed to “the rotational movement”.
	In regards to claim 21, line 2, “the point” should be changed to “a point”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 9, 10, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 4, lines 1-3 recite: wherein the rotatable cap moves axially in a proximal direction during rotational movement of the rotatable cap, “causing the rotatable cap to abut a needle holder” which holds the needle; however, such is new matter not described in the Specification. Figure 2A shows the rotatable cap 12 already abuts the needle holder 18 before the rotatable cap moves axially in a proximal direction during rotational movement of the rotatable cap. 
	In regards to claim 9, lines 1-2 recite: wherein the narrowed portion “comprises a protrusion extending into the slotted link”; however, such is new matter not described in the Specification. Claim 10 is rejected by virtue of being dependent upon claim 9.
	In regards to claim 10, lines 1-2 recite: wherein the narrowed portion “comprises a single protrusion disposed on one side of the slotted link”; however, such is new matter not described in the Specification.
	In regards to claim 14, lines 1-2 recite: “wherein rotating the rotatable cap causes no axial movement of the needle sleeve relative to the main body of the medicament injection device”; however, such is new matter not described in the Specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 8, line 2, the term “generally hook shaped” is a relative term which renders the claim indefinite. The term “generally hook shaped” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	In regards to claim 10, lines 1-2 recite “a single protrusion”. Claim 10 depends upon claim 9. Claim 9, lines 1-2 recite “a protrusion”. It is unclear whether the two terms refer to the same protrusion or to different protrusions.
	In regards to claim 19, line 5 recites “an axial distal direction”. Claim 19 depends upon claim 18. Claim 18, line 3 recites “a distal direction”. It is unclear whether said two terms refer to the same direction or to different directions. Claims 20 and 21 are rejected by virtue of being dependent upon claim 19. 
	In regards to claim 21, lines 1-2, the term “generally hook shaped” is a relative term which renders the claim indefinite. The term “generally hook shaped” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-21 of copending Application No. 17/566,155 (reference application).
	Although the claims at issue are not identical, they are not patentably distinct from each other because both applications’ claims at least recite A method of operating a medicament injection device having a rotatable cap (A method of operating a medicament injection device having a rotatable cap) and a releasable arrangement between a main body and the rotatable cap (a releasable arrangement between a main body and the rotatable cap), wherein the releasable arrangement comprises a guide element and a slotted link (wherein the releasable arrangement comprises a guide element and a slotted link), rotating the rotatable cap such that the guide element of the releasable arrangement is able to move past a narrowed portion of the slotted link and to follow a predefined path at least partly in an axial direction during rotational movement of the rotatable cap (rotating the rotatable cap such that the guide element of the releasable arrangement moves past the narrowed portion of the slotted link and follows a predefined path at least partly in an axial direction during rotational movement of the rotatable cap), thereby causing a needle to move axially in a proximal direction and to penetrate a separable barrier of a medicament cartridge (thereby causing a needle to move axially in a proximal direction and to penetrate a separable barrier of a medicament cartridge), as the rotatable cap is rotated up to a predefined point (as the rotatable cap is rotated up to a predefined point); wherein the guide member is restricted from following the predefined path by the narrowed portion of the slotted link until the rotatable cap is rotated (wherein the guide member is restricted from following the predefined path by the narrowed portion of the slotted link until the rotatable cap is rotated).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bitdinger (US 5,250,037).
	In regards to claim 2, Bitdinger teaches a method of operating a medicament injection device (Figures 1-12, hypodermic syringe 10) having a rotatable cap (needle shield 16) and a releasable arrangement (cam pins 78 and cam slots 42) between a main body (syringe barrel 12) and the rotatable cap, wherein the releasable arrangement comprises a guide element (78) and a slotted link (42), the method comprising: 
rotating the rotatable cap such that the guide element of the releasable arrangement is able to move past a narrowed portion (portion of activation leg 47 having locking detent 46) of the slotted link and to follow a predefined path at least partly in an axial direction during rotational movement of the rotatable cap, thereby causing a needle (needle cannula 60) to move axially in a proximal direction and to penetrate a separable barrier (barrier 30) of a medicament cartridge (syringe barrel 12 with plunger, not shown), as the rotatable cap is rotated up to a predefined point (column 3, lines 57-61)(column 5, lines 32-47)(Figures 10-11)
wherein the guide member is restricted from following the predefined path by the narrowed portion of the slotted link until the rotatable cap is rotated (column 3, lines 57-61)(column 5, lines 32-35)
	In regards to claim 3, Bitdinger teaches wherein rotating the rotatable cap causes the releasable arrangement to cooperate to cause the rotatable cap to move axially in a proximal direction during rotational movement of the rotatable cap up to the predefined point (column 5, lines 32-39)(Figures 10-11).  
	In regards to claim 4, Bitdinger teaches wherein the rotatable cap moves axially in a proximal direction during rotational movement of the rotatable cap, causing the rotatable cap to abut a needle holder (needle hub 52) which holds the needle, thereby causing axial movement of the needle holder towards the medicament cartridge (column 5, lines 35-42)(Figures 10-11).
	In regards to claim 5, Bitdinger teaches wherein a needle holder (52) which holds the needle is arranged to become fixed to the medicament cartridge after axial movement of the needle and therefore the needle holder in the proximal direction (Figures 10-12).  
	In regards to claim 6, Bitdinger teaches wherein the needle holder comprises a lip (proximal portion of hub 52 under groove 67) arranged to cooperate with a head of the medicament cartridge to prevent detachment of the needle holder from the medicament cartridge (Figures 10-12).  
	In regards to claim 7, Bitdinger teaches wherein the needle holder is dimensioned to form a frictional fit with the head of the medicament cartridge to prevent detachment of the needle holder from the medicament cartridge (Figures 10-12).
	In regards to claim 8, Bitdinger teaches wherein the slotted link comprises a curved portion (labeled in Figure 2 below) that is generally hook shaped, such that the predefined point (labeled in Figure 2 below) is the point at which the guide element is located half way along the curved portion of the slotted link (Figure 2).  

    PNG
    media_image1.png
    851
    408
    media_image1.png
    Greyscale

	In regards to claim 9, Bitdinger teaches wherein the narrowed portion comprises a protrusion (46) extending into the slotted link (Figure 1).  
	In regards to claim 10, Bitdinger teaches wherein the narrowed portion comprises a single protrusion (46) disposed on one side of the slotted link (Figure 1).  
	In regards to claim 11, Bitdinger teaches wherein the medicament injection device further comprises a needle shield (top portion of needle shield 16 between closed distal end 72 and stops 82) fixed to the rotatable cap for movement in an axial direction, such that removal of the rotatable cap in a distal direction causes removal of the needle shield in a distal direction (Figure 12).
	In regards to claim 18, Bitdinger teaches wherein rotating the rotatable cap beyond the predefined point causes the releasable arrangement to cooperate to cause the rotatable cap to move axially in a distal direction during rotational movement of the rotatable cap (column 5, lines 58-63)(Figure 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bitdinger, as applied to claims 2 and 18 above, and further in view of Kramer et al (US 2014/0221916).
	In regards to claim 12, Bitdinger does not teach wherein removal of the rotatable cap from the medicament injection device causes a needle sleeve disposed within a main body of the medicament injection device to be exposed, wherein the needle sleeve covers the needle when the rotatable cap is removed from the medicament injection device. Kramer et al teaches a method of operating a medicament injection device (injector 10 of Figures 1-3, with the modified bayonet fitting 130 of Figure 5) having a rotatable cap (cap 100) and a releasable arrangement (130) between a main body (outer housing 12) and the rotatable cap, wherein removal of the rotatable cap from the medicament injection device causes a needle sleeve (needle guard 66) disposed within a main body (12) of the medicament injection device to be exposed, wherein the needle sleeve covers a needle (needle 126) when the rotatable cap is removed from the medicament injection device (paragraph [0040]: removal of the cap 100 from the injector 10 by pulling the cap distally)(Figure 1 shows the injector 10 with both the cap 100 and the needle guard 66 about the needle 126; however, with the cap 100 removed, it is understood that the needle guard would be exposed and remain in the position of Figure 1 about and covering the needle). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method, of Bitdinger, with removal of the rotatable cap from the medicament injection device causes a needle sleeve disposed within a main body of the medicament injection device to be exposed, wherein the needle sleeve covers the needle when the rotatable cap is removed from the medicament injection device, as taught by Kramer et al, as such will provide the needle disposed within the needle sleeve, in a protecting position (paragraph [0048]) in order to prevent a needlestick to a user after removal of the rotatable cap.
	In regards to claim 13, in the modified method of Bitdinger and Kramer et al, Bitdinger does not teach wherein movement of the needle sleeve axially in a proximal direction relative to the main body, causes the needle to extend from a distal end of the main body and the needle sleeve. Kramer et al teaches wherein movement of the needle sleeve axially in a proximal direction relative to the main body, causes the needle to extend from a distal end of the main body and the needle sleeve (paragraph [0048]: The needle guard 66 is retractable, preferably into the outer housing 12, in a proximal direction to the injecting position, in which the injection portion 127 of the needle 126 is exposed for insertion into a patient). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method, of Bitdinger and Kramer et al, with movement of the needle sleeve axially in a proximal direction relative to the main body, causes the needle to extend from a distal end of the main body and the needle sleeve, as taught by Kramer et al, as such will provide the needle disposed within the needle sleeve, in a protecting position (paragraph [0048]) in order to prevent a needlestick to a user after removal of the rotatable cap, and then to an injecting position in which an injection portion of the needle is exposed for insertion into a patient (paragraph [0048]) for injection of a fluid in the patient (paragraph [0011]).
	In regards to claim 14, in the modified method of Bitdinger and Kramer et al, Bitdinger does not teach wherein rotating the rotatable cap causes no axial movement of the needle sleeve relative to the main body of the medicament injection device. Kramer et al teaches wherein rotating the rotatable cap causes no axial movement of the needle sleeve relative to the main body of the medicament injection device (paragraphs [0038][0039] discuss “rotation of the cap 100”; however, there is no discussion of axial movement of the needle guard 66 during rotation of the cap; thus, it is understood that the needle guard remains in the position of Figure 1 during rotation of the cap). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method, of Bitdinger and Kramer et al, with rotating the rotatable cap causes no axial movement of the needle sleeve relative to the main body of the medicament injection device, as taught by Kramer et al, as such will provide the needle disposed within the needle sleeve, in a protecting position (paragraph [0048]) in order to prevent a needlestick to a user after removal of the rotatable cap.
	In regards to claim 15, Bitdinger does not teach wherein the medicament cartridge is inserted into the medicament injection device by a user before rotating the rotatable cap. Kramer et al teaches a method of operating a medicament injection device (injector 10 of Figures 1-3, with the modified bayonet fitting 130 of Figure 5) having a rotatable cap (cap 100) and a releasable arrangement (130) between a main body (outer housing 12) and the rotatable cap, wherein a medicament cartridge (cartridge 18) is inserted into the medicament injection device by a user before rotating the rotatable cap (Figure 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medicament cartridge, of the method of Bitdinger, to be inserted into the medicament injection device by a user before rotating the rotatable cap, as taught by Kramer et al, as such will allow for the user to handle the medicament injection device and position the medicament injection device near or adjacent an injection location of a patient, wherein the main body of the medicament injection device preferably houses most of the components of the medicament injection device (paragraph [0021]) in a protected state to prevent tampering with the medicament cartridge during use of the medicament injection device.
	In regards to claim 16, Bitdinger teaches wherein the medicament cartridge contains a fluid (Abstract); however, Bitdinger is silent about whether the fluid is a medicament. Kramer et al teaches a method of operating a medicament injection device (injector 10 of Figures 1-3, with the modified bayonet fitting 130 of Figure 5) having a rotatable cap (cap 100) and a releasable arrangement (130) between a main body (outer housing 12) and the rotatable cap, wherein a medicament cartridge (cartridge 18) contains a medicament (paragraph [0041]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medicament cartridge, of the method of Bitdinger, to contain a medicament, as taught by Kramer et al, as such will allow for treatment or prevention of disease of a patient.
	In regards to claim 17, Bitdinger does not teach wherein the medicament injection device is an auto-injector. Kramer et al teaches a method of operating a medicament injection device (injector 10 of Figures 1-3, with the modified bayonet fitting 130 of Figure 5) having a rotatable cap (cap 100) and a releasable arrangement (130) between a main body (outer housing 12) and the rotatable cap, wherein the medicament injection device is an auto-injector (Figure 1)(paragraph [0055]: autoinjector). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medicament injection device, of the method of Bitdinger, to be an auto-injector, as taught by Kramer et al, as such will allow for self-injection (paragraph [0002]) with injection pressures that are relatively very low with the medicament exiting a needle tip inside a patient typically deposited locally around the needle in a bolus (paragraph [0055]).
	In regards to claim 19, Bitdinger teaches wherein after the rotatable cap has been rotated beyond the predefined point, thereby causing the rotatable cap to move axially in a distal direction during rotational movement of the rotatable cap (column 5, lines 58-63)(Figure 12); however, Bitdinger does not teach the releasable arrangement cooperates to prevent further rotation of the rotatable cap, at which point a user is able to remove the rotatable cap from the medicament injection device in an axial distal direction, as Bitdinger instead teaches the releasable arrangement cooperates for further rotation of the rotatable cap, at which point a user is able to remove the rotatable cap from the medicament injection device in an axial distal direction (column 5, lines 58-63)(Figure 12). Kramer et al teaches a method of operating a medicament injection device (injector 10 of Figures 1-3, with the modified bayonet fitting 130 of Figure 5) having a rotatable cap (cap 100) and a releasable arrangement (130) between a main body (outer housing 12) and the rotatable cap, wherein after the rotatable cap has been rotated beyond a predefined point, thereby causing the rotatable cap to move axially in a distal
direction during rotational movement of the rotatable cap, the releasable arrangement cooperates
to prevent further rotation of the rotatable cap, at which point a user is able to remove the
rotatable cap from the medicament injection device in an axial distal direction (paragraphs [0038][0039]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the releasable arrangement, of the method of Bitdinger, to cooperate to prevent further rotation of the rotatable cap, at which point a user is able to remove the rotatable cap from the medicament injection device in an axial distal direction, as taught by Kramer et al, as either configuration of the releasable arrangement, whether to cooperate for further rotation of the rotatable cap, as taught by Bitdinger, or whether to cooperate to prevent further rotation of the rotatable cap, as taught by Kramer et al, will allow for removal of the rotatable cap from the medicament injection device in an axial distal direction, thus being obvious alternatives arriving at the same end result.
	In regards to claim 20, in the modified method of Bitdinger and Kramer et al, Bitdinger teaches wherein the slotted link comprises a curved portion (labeled in Figure 2 above) and an axially straight portion (labeled in Figure 2 above).  
	In regards to claim 21, in the modified method of Bitdinger and Kramer et al, Bitdinger teaches wherein the curved portion is generally hook shaped, such that the predefined point (labeled in Figure 2 above) is the point at which the guide element is located half way along the curved portion of the slotted link (Figure 2).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783